         Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 WILLIAM PASCUAL
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                          Civil Action No. __________________
 THIP KHAO, LLC
 d/b/a THIP KHAO
 3462 14th Street NW
 Washington, DC 20010

 SENGAROUN PRADACHITH
 a/k/a SENGAROUN KHAMMANIVANH
 a/k/a SENG LUANGRATH
 6335 Indian Run Parkway
 Alexandria, VA 22312

        Defendants.


                                         COMPLAINT

1.     Defendants employed Plaintiff at Thip Khao, a Laotian restaurant located at 3462 14th

Street NW, Washington, DC 20010, as a kitchen hand. Defendants paid Plaintiff a flat

semimonthly salary that denied him minimum and overtime wages.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay

minimum and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq.; the District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C.

Code, § 32-1001 et seq.; and the District of Columbia Wage Payment and Collection Law

(“DCWPCL”), D.C. Code § 32-1301 et seq.
           Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 2 of 9



                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because one Defendant resides in this

district, and a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                               Parties

5.      Plaintiff William Pascual is an adult resident of the District of Columbia.

6.      Defendant Thip Khao, LLC is a District of Columbia corporate entity. It does business as

Thip Khao. Its principal place of business is located at 3462 14th Street NW, Washington, DC

20010. Its registered agent for service of process is United States Corporation Agents, Inc., 700

12th Street NW, Suite 700, Washington, DC 20005.

7.      Defendant Sengaroun Pradachith is an adult resident of Virginia. On information and

belief, she is also known as Sengaroun Khammanivanh and Seng Luangrath. She resides at 6335

Indian Run Parkway, Alexandria, VA 22312. She is an owner and officer of Defendant Thip

Khao, LLC. She exercises operational authority over the operations of Thip Khao, LLC,

including its pay practices.

                                        Factual Allegations
8.      Defendants own and operate Thip Khao, located at 3462 14th Street NW, Washington,

DC 20010.

9.      Plaintiff worked at Thip Khao from approximately December 11, 2014 through

approximately May 10, 2018.

10.     Plaintiff worked at Thip Khao as a kitchen hand.

11.     Plaintiff’s job duties at Thip Khao primarily consisted of preparing and cooking food.


                                                  2
          Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 3 of 9



12.    Plaintiff typically and customarily worked six days per week.

13.    From approximately February 15, 2016 through approximately December 31, 2017,

Plaintiff typically and customarily worked the following schedule:

                   Start Time              End Time            Break Time       Hours Worked
  Monday           10:00 a.m.              10:00 p.m.           No Break            12.0
  Tuesday                                                Off
 Wednesday          10:00 a.m.             10:00 p.m.    Off    No Break             12.0
 Thursday           10:00 a.m.             10:00 p.m.    Off    No Break             12.0
   Friday           10:00 a.m.             11:00 p.m.    Off    No Break             13.0
  Saturday          10:00 a.m.             11:00 p.m.           No Break             13.0
  Sunday            11:00 a.m.             11:00 p.m.           No Break             12.0
                                                                                  74.0 Hours

14.    From approximately January 01, 2018 through approximately May 10, 2018, Plaintiff

typically and customarily worked the following schedule:

                   Start Time              End Time            Break Time       Hours Worked
  Monday           03:00 p.m.              10:00 p.m.           No Break             7.0
  Tuesday                                                Off
 Wednesday          11:00 a.m.             10:00 p.m.    Off 1 Hour Break            10.0
 Thursday           04:00 p.m.             10:00 p.m.    Off No Break                 6.0
   Friday           11:00 a.m.             11:00 p.m.    Off 1 Hour Break            11.0
  Saturday          11:00 a.m.             11:00 p.m.        1 Hour Break            11.0
  Sunday            11:00 a.m.             11:00 p.m.        1 Hour Break            11.0
                                                                                  56.0 Hours

15.    Plaintiff typically and customarily worked more than 40 hours per workweek for

Defendants.

16.    Plaintiff was always paid a semimonthly salary.

17.    At all relevant times, Plaintiff was paid a semimonthly salary of $1,350.00.

18.    For example, for the 15 day pay-period of April 16-30, 2018, Defendants tendered

Plaintiff the following $1,350.00 check.




                                                  3
          Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 4 of 9




19.    From Feb. 15, 2016 through Dec. 31, 2017, Defendants paid Plaintiff an effective hourly

rate of $8.42 ($1,350.00 × 0.4615 (Dept. of Labor’s semimonthly-to-weekly conversion

coefficient) ÷ 74 hours).

20.    From Jan. 1, 2018 through May 10, 2018, Defendants paid Plaintiff an effective hourly

rate of $11.13 ($1,350.00 × 0.4615 (Dept. of Labor’s semimonthly-to-weekly conversion

coefficient) ÷ 56 hours).

21.    The District of Columbia minimum wage was $10.50 per hour from July 1, 2015 through

June 30, 2016, $11.50 per hour from July 1, 2016 through June 30, 2017, and $12.50 per hour

from July 1, 2017 through June 30, 2018.

22.    Defendants always paid Plaintiff an effective hourly rate lower than the District of

Columbia minimum wage.

23.    Defendants paid Plaintiff by check.

24.    Defendants paid Plaintiff the same effective hourly rate across all hours worked.

25.    Defendants did not pay Plaintiff overtime wages — or one and one-half times his regular

hourly rate for hours worked in excess of 40 in a workweek.




                                                4
          Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 5 of 9



26.    For his work in the three years preceding the filing of this Complaint, Defendants owe

Plaintiff approximately $45,414.10 in minimum and overtime wages (excluding liquidated

damages).

27.    At all relevant times, Defendant Sengaroun Pradachith participated in decisions

concerning the hiring and firing of employees of Thip Khao.

28.    At all relevant times, Defendant Sengaroun Pradachith participated in decisions

concerning the size of Thip Khao’s staff.

29.    At all relevant times, Defendant Sengaroun Pradachith participated in decisions

concerning the method and manner by which Thip Khao’s employees were paid.

30.    At all relevant times, Defendant Sengaroun Pradachith participated in decisions

concerning the schedules of Thip Khao’s employees.

31.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

32.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

33.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

34.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

35.    At all relevant times, Defendants were aware that they were legally required to pay

Plaintiff one and one-half times his regular rate for all hours worked in excess of 40 hours in any

one workweek.

36.    At all relevant times, Defendants were aware that they were legally required to pay

Plaintiff the D.C. minimum wage.

37.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.




                                                 5
          Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 6 of 9



38.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

39.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

40.    At all relevant times, Defendants had two or more employees who handled food products

— such as rice, chicken, pork, and beef — that were grown or raised outside of the District of

Columbia.

                                            COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA

41.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

42.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

43.    The FLSA permits states to set a minimum wage higher than that provided for by the

FLSA. 29 U.S.C. § 218.

44.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of 40 hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

45.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of 40 hours in any one workweek.

46.    Defendants’ violations of the FLSA were willful.

47.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.


                                                 6
           Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 7 of 9



                                           COUNT II
   FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE DCMWA

48.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

49.    Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

50.    The DCMWA required that employers pay non-exempt employees at least $10.50 per

hour from July 1, 2015 through June 30, 2016, $11.50 per hour from July 1, 2016 through June

30, 2017, and $12.50 per hour from July 1, 2017 through June 30, 2018. D.C. Code § 32-

1003(a).

51.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of 40 hours in any one workweek. D.C. Code

§ 32-1003(c).

52.    Defendants violated the DCMWA by knowingly failing to pay the required minimum

wage to Plaintiff.

53.    Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times his regular hourly rate for hours worked in excess of 40 hours in any one

workweek.

54.    Defendants’ violations of the DCMWA were willful.

55.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an amount equal to three times the unpaid minimum and

overtime wages as liquidated damages, court costs, reasonable attorney’s fees and expenses,

interest, and any other relief deemed appropriate by the Court.




                                                 7
            Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 8 of 9



                                           COUNT III
                    FAILURE TO PAY WAGES UNDER THE DCWPCL

56.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

57.    Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1).

58.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

59.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

60.    For purposes of the DCWPCL, “wages” include, among other things, minimum and

overtime wages. D.C Code § 32-1301(3).

61.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including minimum and overtime wages.

62.    Defendants’ violations of the DCWPCL were willful.

63.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages,

reasonable attorney’s fees and expenses, interest, court costs, and any other relief deemed

appropriate by the Court.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendants, jointly and severally, on all counts, in the current total amount of $186,746.00, and

grant the following relief:

       a.      Award Plaintiff $181,656.40, consisting of the following overlapping elements:


                                                 8
           Case 1:19-cv-00454-RBW Document 1 Filed 02/23/19 Page 9 of 9



              i.       unpaid federal overtime wages, plus an equal amount as liquidated

                damages, pursuant to the FLSA, 29 U.S.C. § 216;

             ii.       unpaid District of Columbia minimum and overtime wages, plus three

                times the amount of unpaid wages as liquidated damages, pursuant to the

                DCMWA, D.C. Code § 32-1012;

            iii.       unpaid minimum and overtime wages, plus three times the amount of

                unpaid wages as liquidated damages, pursuant to the DCWPCL, D.C. Code §§ 32-

                1303(4) and 32-1308;

      b.        Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

      c.        Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix

      approved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and

      updated to account for the current market hourly rates for attorney’s services, pursuant to

      the DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $4,689.60);

      d.        Award Plaintiff court costs (currently, $400.00); and

      e.        Award any additional relief the Court deems just.

Date: February 23, 2019                               Respectfully submitted,

                                                      /s/ Justin Zelikovitz
                                                      JUSTIN ZELIKOVITZ, #986001
                                                      DCW AGE L AW
                                                      519 H Street NW
                                                      Washington, DC 20001
                                                      Phone: (202) 803-6083
                                                      Fax: (202) 683-6102
                                                      justin@dcwagelaw.com

                                                      Counsel for Plaintiff




                                                 9
